Filed 5/16/16 P. v. Davis CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B261044
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. MA060166)

         v.

ROGER PAUL DAVIS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Frank M. Tavelman, Judge. Affirmed as modified.
         Richard M. Doctoroff, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A.
Taryle and Russell A. Lehman, Deputy Attorneys General, for Plaintiff and
Respondent.
      Appellant Roger Paul Davis appeals his conviction for driving under the
influence (DUI), causing bodily injury and great bodily injury (GBI), contending
the trial court erred in granting his request for self-representation without inquiring
into his mental competence. He further contends his sentence of four years and
four months in prison represented cruel and unusual punishment. Respondent
contends the court miscalculated presentence custody credits. We amend to
correct the custody credit miscalculation and otherwise affirm.


              FACTUAL AND PROCEDURAL BACKGROUND
      A. Information
      Appellant was charged with one count of DUI causing bodily injury (Veh.
Code, § 23153, subd. (a).) It was further alleged that appellant refused a request to
submit to chemical tests within the meaning of Vehicle Code sections 23577,
23578, and 23538, subdivision (b)(2), and that in the commission of the charged
offense he personally inflicted GBI upon Andras Balogh within the meaning of
Penal Code section 12022.7, subdivision (a).


      B. Appellant’s Request for Self-Representation
      Between July 2013 and January 2014, appellant was represented by the
Public Defender’s Office. In January 2014, the Public Defender’s Office declared
a conflict, and a member of the Alternate Public Defender’s Office was appointed
to represent him. At a pre-trial hearing on February 19, appellant expressed the
desire to represent himself with “legal help.” The court warned him that if he
decided to represent himself, he would get no legal advice either from an attorney
or from the court, and that he would be held to the standard of an attorney when
arguing, making motions and objections, and questioning witnesses. He was also
warned that if his propria persona status were to be revoked midtrial, “that attorney
                                           2
would have to jump in and take over the case at whatever stage it was [at] . . . stuck
with whatever damage you’ve caused at that point . . . .” Appellant stated he
understood the court’s warnings. The court gave appellant the necessary
paperwork and scheduled a further hearing for February 21. After returning the
completed paperwork and receiving additional warnings, including that his own
incompetence and ineffectiveness would not be the basis for an appeal, appellant
withdrew his request and continued to be represented by an alternate public
defender in the hearings that followed.
      On May 1, 2014, appellant again asked permission to represent himself. The
court gave appellant the necessary forms to fill out and reiterated its warnings of
the drawbacks of self-representation, stressing that he would be up against an
experienced prosecutor with extensive legal training. After appellant completed
the four-page “Advisement and Waiver of Right to Counsel” form (CRIM 185 07-
08), the court questioned him concerning his understanding of the warnings
contained in the documents, which included warnings that he would be required to
follow the rules of criminal procedure and the rules of evidence, that he would not
receive special consideration from the court, that he would not be given a
continuance without good cause, and that he might encounter difficulty preparing
his defense or obtaining access to resources while incarcerated. After receiving
confirmation from appellant that he understood the dangers of self-representation,
the court granted appellant propria persona status. The court’s order included the
finding that appellant had been deemed competent to represent himself. The court
also appointed standby counsel.
      Prior to trial, there were several hearings at which appellant presented, and
the court granted, motions for discovery, for assistance from an investigator, and




                                          3
for appointment of an expert.1 Appellant filed a Pitchess motion, which the court
denied as being insufficiently specific,2 and a Trombetta motion based on the
destruction of his van, which was also denied.3 The matter was continued multiple
times, at appellant’s request. Trial commenced in October 2014, nearly six months
after appellant obtained propria persona status.


       C. Evidence at Trial
       On May 5, 2013, at approximately 3:00 p.m., Henry Daniels was driving
north on 47th Street East in Palmdale, approaching the intersection with Barrel
Springs Road. There were stop signs for traffic on 47th Street, giving traffic on
Barrel Springs the right of way. Daniels observed appellant’s Volkswagen van
coming southbound on 47th as it approached the intersection. Appellant was
driving erratically, off the road and onto the dirt shoulder. Appellant’s van did not
stop at the sign, but entered the intersection, where it was hit by a black car
traveling east on Barrel Springs.
       Andras Balogh was the driver of the black car. As a result of the accident,
his car was deemed a total loss. He suffered broken bones in his right hand. The
injuries left his grip strength permanently weakened and his hand sensitive to cold
weather. Balogh also suffered a cracked rib and an injury to his right leg and knee
that caused him pain and difficulty walking for several weeks. The knee continued
to bother him at the time of trial, more than a year later.



1
       Appellant also moved to exclude evidence of a prior DUI and a statement he made
to an officer at the scene of the accident. The court deferred ruling, explaining these were
issues for trial. No evidence of appellant’s prior DUI was introduced at trial.
2
       Pitchess v. Superior Court (1974) 11 Cal.3d 531.
3
       California v. Trombetta (1984) 467 U.S. 479.

                                             4
      California Highway Patrol (CHP) Officer Jason Wilber arrived at the
accident shortly after it occurred. Officer Wilbur noticed a strong odor of alcohol
emanating from appellant, and observed his eyes to be red and watery and his
speech to be slurred. The officer conducted a series of field sobriety tests.
Appellant exhibited nystagmus (involuntary jerking) of the eyes when asked to
keep his gaze on a finger or pen. In addition, he was unable to stand on one leg or
walk heel to toe in a straight line without losing his balance. Appellant told the
officer he had consumed a 24-ounce “211” beer at approximately 8:00 a.m.
Appellant also said that his steering was loose and that he had slowed, but not
stopped, at the stop sign before continuing through the intersection. Officer Wilber
concluded appellant was under the influence of alcohol. Appellant did not blow
sufficient breath into the officer’s breathalyzer to produce a reading. When later
given the choice of a blood or breath test, appellant chose a blood test, but when
taken to a medical center, refused to submit to it.
      Appellant did not testify but made an opening statement in which he argued
his driving was erratic because a wheel on his van was loose, that Balogh’s black
car was behind him and hit him from behind, and that he slowly ran the stop sign
after making sure no one was approaching the intersection because Balogh was
tailgating him. He gave a closing argument in which he questioned the severity of
Balogh’s injuries, and claimed his destroyed van would have supported his version
of the accident. Appellant cross-examined Daniels, Balogh and Officer Wilber,
but did not call any defense witnesses. His proffered documentary evidence,
including the CHP’s collision report, was excluded as hearsay.


      D. Verdict and Sentence
      The jury found appellant guilty of DUI causing injury and found the special
allegations of GBI and failure to complete a chemical test true. The court
                                           5
sentenced appellant to imprisonment for four years, four months consisting of the
low term of 16 months for the Vehicle Code section 23153, subdivision (a)
violation, plus three years for the Penal Code section 12022.7, subdivision (a), GBI
finding.4 This appeal followed.


                                     DISCUSSION
       A. Appellant’s Competence to Represent Himself

       In Faretta v. California (1975) 422 U.S. 806 (Faretta), the U.S. Supreme
Court held that the Sixth Amendment gives criminal defendants the right to
represent themselves, provided they “‘knowingly and intelligently’” forego the
benefits of counsel after being made aware of the dangers and disadvantages of
self-representation. (Faretta, supra, 422 U.S. at p. 835; see People v. Johnson
(2012) 53 Cal.4th 519, 525-526.) For many years, California courts interpreted
Faretta as precluding state courts from imposing on defendants seeking to waive
counsel a standard of competence higher than that imposed in determining their
competence to stand trial. (See, e.g., People v. Welch (1999) 20 Cal.4th 701, 732,
overruled in part on another ground in People v. Blakeley (2000) 23 Cal.4th 82;
People v. Blair (2005) 36 Cal.4th 686, 711, disapproved in part on another ground
in People v. Black (2014) 58 Cal.4th 912; People v. Hightower (1996) 41
Cal.App.4th 1108, 1111, 1116 [because trial court found defendant competent to
stand trial, “it necessarily follow[ed]” that court erred in denying his motion for
self-representation on ground of mental incompetence].) This understanding
prevailed until the Supreme Court’s decision in Indiana v. Edwards (2008) 554

4
       Although the probation office’s pre-conviction report recommended probation, the
court concluded appellant was ineligible for probation in the absence of a finding that his
case was an “unusual” one, and “[did not] find anything that would justify this being an
unusual case.”

                                             6
U.S. 164, 178 (Edwards), holding that “the Constitution permits States to insist
upon representation by counsel for those competent enough to stand trial . . . but
who still suffer from severe mental illness to the point where they are not
competent to conduct trial proceedings by themselves.”5
       Appellant has never claimed to lack mental competence to stand trial.
However, citing Edwards, he now claims he lacked sufficient mental competence
to knowingly, intelligently and voluntarily waive his right to counsel, and that the
court erred in failing to make an inquiry into his mental state prior to granting his
request to represent himself. For the reasons discussed below, we disagree.
       As explained by our Supreme Court in People v. Taylor (2009) 47 Cal.4th
850, Edwards permits, but does not mandate, the application of a dual standard:
“The Edwards court held . . . that states may, without running afoul of Faretta,
impose a higher standard” for gray-area defendants who wish to represent
themselves at trial. (Taylor, supra, 47 Cal.4th at pp. 877-878.) “‘In other words,
Edwards did not alter the principle that the federal constitution is not violated
when a trial court permits a mentally ill defendant to represent himself at trial, even
if he lacks the mental capacity to conduct the trial proceeding himself, if he is
competent to stand trial and his waiver of counsel is voluntary, knowing and
intelligent.’” (Id. at p. 878, quoting State v. Connor (2009) 292 Conn. 483 [973
A.2d 627, 650].) Thus, the holding in Edwards “does not support a claim of
federal constitutional error in a case . . . in which defendant’s request to represent
himself was granted.” (Taylor, supra, 47 Cal.4th at p. 878.)6

5
      The Court called defendants deemed competent to stand trial but not to represent
themselves “gray-area defendants.” (Edwards, supra, 554 U.S. at p. 174.)
6
       In so holding, the Court affirmed the conviction of the defendant, who had been
permitted to represent himself despite a long history of cocaine dependence and findings
of low average intelligence and deficits in his reasoning and abstract thinking. (People v.
Taylor, supra, 47 Cal.4th at pp. 860-861.)

                                             7
      Subsequently, in Johnson, supra, 53 Cal.4th 519, the Court upheld a trial
court ruling denying self-representation to a defendant who appeared delusional
and paranoid, but had been found competent to stand trial. The Court held that
trial courts have discretion to deny self-representation to gray-area defendants “in
those cases where Edwards permits such denial.” (People v. Johnson, supra, at
p. 528.) The court went on to explain that “pending further guidance from the high
court, . . . the standard that trial courts considering exercising their discretion to
deny self-representation should apply is . . . whether the defendant suffers from a
severe mental illness to the point where he or she cannot carry out the basic tasks
needed to present the defense without the help of counsel.” (Id. at p. 530.) The
court stressed that “[t]rial courts must apply this standard cautiously”: “Criminal
defendants still generally have a Sixth Amendment right to represent themselves.
Self-representation by defendants who wish it and validly waive counsel remains
the norm and may not be denied lightly. A court may not deny self-representation
merely because it believes the matter could be tried more efficiently, or even more
fairly, with attorneys on both sides. Rather, it may deny self-representation only in
those situations where Edwards permits it.” (Id. at p. 531.)
      Applying these authorities to the instant case, we find nothing to support
appellant’s contention that he was a gray-area defendant, competent to stand trial
but not to represent himself, or that inquiry into that possibility was required by
information known to the trial court. At no point during the proceedings below
was any question raised concerning appellant’s competence. He was represented
by counsel for nine months, first by attorneys in the Public Defender’s Office and
then by attorneys with the Alternate Public Defender’s Office. None of the
attorneys representing him suggested appellant had difficulty understanding them
or assisting in his defense. Nor did any express doubt as to his competence. (See
People v. Gardner (2014) 231 Cal.App.4th 945, 953-955 [court denied appellant’s
                                            8
motion to discharge appointed counsel after a hearing initiated by counsel
informing court she had doubts about his mental competence].) Nor did appellant
exhibit to the court the type of bizarre behavior or odd comments that might have
suggested a mental illness or other deficiency.7 (See People v. Johnson, supra, 53
Cal.4th at p. 524 [court expressed doubt about defendant’s competence due to
unusual behavior and tone of letters written to court and others].) Appellant
satisfactorily completed the four-page form affirming his understanding of the
dangers and disadvantages of self-representation. He confirmed this understanding
at three separate hearings. Following the grant of his request, he filed multiple
articulate motions, some of which were granted. During trial and pretrial, he
conducted himself appropriately in front of the judge and jury. He demonstrated
his understanding of the charges, providing his own explanation for the accident
that contradicted the prosecution’s theory and questioned the severity of Balogh’s
injuries. Penal Code section 1369 provides that unless the preponderance of the
evidence supports a different finding, it shall be “presumed that the defendant is
mentally competent . . . .” (Pen. Code, § 1369, subd. (f).) Nothing in the record of
the proceedings below contradicts that presumption.
      Appellant contends the probation office’s pre-conviction report “revealed a
long history of alcohol and drug abuse arrests and convictions” that should have
prompted an inquiry into his competence. If a trial court is presented with
evidence creating a reasonable doubt about the defendant’s competence to stand

7
        In Edwards, the U.S. Supreme Court quoted with approval the amicus curiae brief
of the American Psychiatric Association, agreeing that a defendant who is marginally
mentally competent may suffer from “‘[d]isorganized thinking, deficits in sustaining
attention and concentration, impaired expressive abilities, anxiety, and other common
symptoms of severe mental illnesses,’” impairing the “‘ability to play the significantly
expanded role required for self-representation even if he can play the lesser role of
represented defendant.’” (Edwards, supra, 554 U.S. at p. 176.) Appellant displayed
none of these behaviors.

                                           9
trial, it is “require[d] . . . to suspend proceedings and conduct a competency
hearing . . . .” (People v. Blair, supra, 36 Cal.4th at p. 711.) However, no such
rule applies to defendants in the gray-area seeking to represent themselves. “A
trial court need not routinely inquire into the mental competence of a defendant
seeking self-representation.” (People v. Johnson, supra, 53 Cal.4th at p. 530; see
People v. Miranda (2015) 236 Cal.App.4th 978, 988 [in the absence of evidence
defendant lacked competence to stand trial, court had no obligation to interrupt
trial to determine his competence to represent himself after hearing evidence
indicating he suffered from mental illness].) As the Supreme Court stated in
People v. Taylor, a trial court’s decision to permit a defendant lacking the mental
capacity to represent himself at trial “does not support a claim of federal
constitutional error . . . .” (People v. Taylor, supra, 47 Cal.4th at p. 878.) Here,
the pre-conviction report showed that appellant had suffered a 2012 arrest for
being under the influence of alcohol or drugs and a 2008 conviction for DUI. The
only other substance-related conviction occurred in 1988, 25 years earlier, and the
only other substance-related arrest occurred in 2004, nearly ten years earlier. This
record does not support such extensive alcohol or drug use that permanent
impairment should have been presumed.
      Appellant also points to a letter submitted by his father, post-trial, at the
sentencing hearing, stating that appellant had been “labeled with schizophrenia.”
The letter itself is not substantial evidence that appellant suffered a serious mental
disorder. Moreover, “even a history of serious mental illness does not necessarily
constitute substantial evidence of incompetence that would require a court to
declare a doubt concerning a defendant's competence and to conduct a hearing on
that issue.” (People v. Blair, supra, 36 Cal.4th at p. 714.) “[T]o be entitled to a
competency hearing, ‘a defendant must exhibit more than . . . a preexisting
psychiatric condition that has little bearing on the question . . . whether the
                                          10
defendant can assist his defense counsel.’” (People v. Rogers (2006) 39 Cal.4th
826, 847, quoting People v. Ramos (2004) 34 Cal.4th 494, 508.) Even assuming
appellant had been diagnosed with schizophrenia sometime in the past, his
behavior during trial and pretrial proceedings established that nothing prevented
him from acting with the mental acuity necessary to represent himself. The trial
court did not err by granting appellant’s motion to discharge counsel and proceed
in propria persona without making inquiry into his competence.


      B. Cruel and Unusual Punishment
      The trial court imposed the low term of 16 months for the Vehicle Code
section 23153, subdivision (a) violation, plus three years for the GBI finding.
Appellant contends his sentence of four years, four months constitutes cruel and
unusual punishment under both the state and federal constitutions. As respondent
notes, by failing to raise the issue in the trial court, appellant forfeited this claim on
appeal. (People v. Em (2009) 171 Cal.App.4th 964, 972, fn. 5.) Although
appellate courts generally address the merits “‘to prevent the inevitable
ineffectiveness-of-counsel claim’” (ibid., quoting People v. Norman (2003) 109
Cal.App.4th 221, 229), appellant is precluded from relying on his own
ineffectiveness. (See People v. Lopez (1977) 71 Cal.App.3d 568, 574.)
      Moreover, on the merits, we find the sentence imposed constitutional.
Appellant’s offense was a serious one. Balogh was badly injured, and he or
appellant could easily have been killed. The punishment imposed was not
“‘grossly disproportionate to the severity of the crime.’” (Ewing v. California
(2003) 538 U.S. 11, 20-21.) Nor did it “‘shock the conscience of reasonable
men,’” which requires a showing, among other things, of disproportionate
punishment for similar offenses in the same jurisdiction or the same offense in
other jurisdictions. (In re Lynch (1972) 8 Cal.3d 410, 424, 426-427.) Appellant
                                           11
suggests otherwise, but does not attempt to make the necessary disproportionality
showing. (See People v. Wingo (1975) 14 Cal.3d 169, 183 [defendant bears
burden of demonstrating sentence is disproportionate and/or excessive].)
       Claiming to be an alcoholic and schizophrenic, appellant contends that
imprisonment for any period was inappropriate, and that he should instead have
been placed in a treatment program. We are aware of no authority for the
proposition that a defendant who suffers from such disorders, but is fit for trial,
should escape punishment after committing a crime.8 The decision to punish rather
than treat those who drive a vehicle while intoxicated is a rational choice made by
the Legislature.9 The multi-year sentence imposed on appellant for causing GBI
while drunk driving is not overly severe. “The drunk driver cuts a wide swath of
death, pain, grief, and untold physical and emotional injury across the roads of
California and the nation. The monstrous proportions of the problem have often
been lamented in graphic terms by this court and the United States Supreme Court.
[Citations.] . . . Given this setting, our observation that ‘[d]runken drivers are
extremely dangerous people’ [citation] seems almost to understate the horrific risk
posed by those who drink and drive.” (Burg v. Municipal Court (1983) 35 Cal.3d
257, 262, quoting Taylor v. Superior Court (1979) 24 Cal.3d 890, 899.) In view of

8
       To the contrary, courts have consistently rejected the claim that it is
unconstitutional to punish conduct occasioned by the compulsion of alcoholism or
addiction. (See, e.g., People v. Kellogg (2004) 119 Cal.App.4th 593, 596.)
9
         The contention that a defendant who drove under the influence of drugs was
entitled to probation and enrollment in a drug treatment under Proposition 36 was
rejected by our Supreme Court in People v. Canty (2004) 32 Cal.4th 1266, 1274.) The
court recognized that the DUI offense “primarily is concerned not with the offender’s use
of the proscribed substance, but with his or her use of a motor vehicle” and “concerns the
driver’s activity as it actually or potentially affects or ‘transacts’ with other persons.”
(Canty, supra, 32 Cal.4th at p. 1279.) “In proscribing driving while under the influence,
the . . . legislative purpose is to protect the public and guard against the threat of injury to
others.” (Ibid., italics omitted.)

                                              12
the dangerousness of appellant’s conduct and his record of similar offenses, his
claim that a low-term sentence totaling less than five years’ imprisonment was
excessive, disproportionate, or otherwise unconstitutional must be rejected.


       C. Calculation of Presentence Custody Credits
       In imposing sentence, the trial court awarded appellant 778 days of
presentence custody credit, consisting of 519 days of actual custody and 259 days
(one-half of 519) of good time/work time credit. Respondent notes that under
Penal Code section 2933.1, appellant’s conduct-based credits were limited to no
more than 15 percent of his actual days in custody, or 77 days.10 As explained in
People v. Delgado (2010) 181 Cal.App.4th 839, “the Attorney General may raise
the sentencing error for the first time in connection with defendant’s appeal,” and
appellate courts “may set aside an unauthorized sentence so a proper sentence may
be imposed, even if the new sentence is harsher. [Citations.]” (Delgado, supra,
181 Cal.App.4th at p. 854; accord, In re Renfrow (2008) 164 Cal.App.4th 1251,
1256.) Appellant does not dispute respondent’s calculation of the appropriate
credits.




10
       Penal Code section 2933.1, subdivision (a) provides: “Notwithstanding any other
law, any person who is convicted of a felony offense listed in subdivision (c) of Section
667.5 shall accrue no more than 15 percent of worktime credit . . . .” Penal Code section
667.5, subdivision (c)(8) lists “[a]ny felony in which the defendant inflicts great bodily
injury on any person other than an accomplice which has been charged and proved as
provided for in Section 12022.7 . . . .”

                                            13
                                  DISPOSITION
      The judgment is modified to reflect 596 days of presentence custody credit,
consisting of 519 days of actual credit and 77 days of good time/work time credit.
In all other respects the judgment is affirmed. The superior court is directed to
prepare an amended abstract of judgment to reflect this modification and to
forward a copy to the Department of Corrections and Rehabilitation.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                         14